 CALCOR CORPORATION539such circumstances,finds to be a separate unit appropriatefor collective-bargaining purposes. If a majority of the em-ployees in voting group 2 also select a labor organization, theRegional Director conducting the election is instructed toissue a certification of representatives to the labor organiza-tion selected by the employees in that group, which the Boardin such circumstances also finds to be a separate unit appro-priate for collective bargaining purposes. However, if amajority of the employees in both voting groups select the samelabor organization, they will be deemed to have indicated theirdesire to constitute a single unit and the Regional Directorconducting the election is instructed to issue a certificationof representatives to the labor organization selected by theemployees in the two groups, which the Board in such circum-stances finds to be a single unit : propriate for the purposesof collectivebargaining.If the employees in either or bothvoting groups do not select a labor organization,the RegionalDirector conducting the election is instructed to issue a cer-tificate of results of election with respect to each such groupor groups.[Text of Direction of Elections omitted from publication.]CALCORCORPORATION'andINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERSOF AMERICA (UAW-CIO), Peti-tioner. CaseNo. 21-RC-2930. July 31, 1953SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVESOn May 27, 1953, pursuant to a Decision and Direction ofElection issued herein by the Board,' an election by secretballotwas conducted under the direction and supervision ofthe Regional Director for the Twenty-first Region. Upon con-clusionoftheballoting a tally of ballots was issued andserved upon the parties hereto in accordance with the Rulesand Regulations of the Board.The tally shows that of approximately 231 eligible voters,211 voted. One hundred ten votes were cast for the Petitioner,93 for the Intervenor, Local 548, Sheet Metal Workers Inter-national Association,AFL, 7 for no union, and 1 was chal-lenged. On May 28, 1953, the Intervenor filed detailed objectionsto the conduct of the election, and moved that the election be setaside. After an investigation the Regional Director issued a'Pursuant to advice of the Employer, the Board on May 19, 1953, ordered that the Em-ployer'sname be changed from "California Cornice Steel and Supply Corporation" to"Calcor Corporation."2 104 NLRB 787.106 NLRB No. 92. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDreport on objections(attached hereto), in which herecommendedthatthe objections be overruled.The Employerand the Inter-venor filed exceptions thereto.'Pursuant to the provisions of Section 3 (b) of the NationalLabor RelationsAct, the Boardhas delegated its powers inconnectionwiththis case to a three-member panel[MembersHouston,Murdock,and Peterson].1.The Intervenor and the Employer contend that the list ofeligiblevoters submittedby theEmployer inadvertently in-cluded the names of a substantial number of employees hiredafterMay 2, 1953,the eligibility date established pursuant totheBoard'sDirection of Election.The Intervenorfurthercontends that the list omitted the names of two employees whowere eligible to vote.It is urged that these errors invalidatedthe election.However,on May 14, 1953,a copyof the list wasgiven to the Intervenor,which hadample opportunityto checkitsaccuracy before the election.The Intervenor neverthelesschallenged no voters as being ineligible,nor arranged to haveany unlisted employees vote subject to challenge.Its belatedobjections on this score are in the nature of post-electionchallenges,and will not be entertained 4The Intervenor and the Employer arguethatthis result isinconsistentwith ActiveSportswearCompany,5where the Boardset aside an election because the eligibility list used was basedupon a payroll period other than that directedby theBoard. Inthat case,however, the wrong payroll period was used be-cause of an errorby theBoard agent in establishing the refer-ence date.Thus the parties'use of an incorrect list and theirfailure to challengeany of thenames on that list were the resultof their compliancewith theprocedure prescribedfor them byan agent of the Board.Accordingly,theBoard accepted re-sponsibility for the error and set the election aside. In thepresent case,the list submittedby theEmployer failed toconform to the Board agent's correctly established requirement.Because this fact was ascertainable by the Intervenor,throughitsmembers in the plant,we will apply herethe Board's usualrule thatthe burden rests with the participating unions, notwith theBoard,to check theaccuracy of eligibility lists. Theexception is therefore overruled.2.The Intervenor and the Employer allegethat thePetitionercontinued its electioneering in the plant past the noon hour onthedayof the election,while the Intervenor, pursuant to anassurance it had giventhe Employerat the Employer's request,'refrained from doing so. It is arguedthat thisalleged disparityin campaigningopportunityinvalidated the election.However,we do not believe thatthe Intervenor's forbearance to elec-3 The Petitioner has requested permission to file a brief,replying to the allegations andarguments in these exceptions As we do not sustain the exceptions,however,such a briefwould serve no purpose. The request is therefore denied.4Association of Motion Picture Producers, Inc., 88 NLRB 1097; A J. Tower Co., 329 U S.324, 332-3, enfg 60 NLRB 1414.5104 NLRB 1057 CALCOR CORPORATION541tioneer during the last few hours before the polls openedrendered improper the alleged electioneering at that time bythe Petitioner,which would otherwise have been clearly proper.It is not contended that the Employer forbade the Intervenorto campaign in the plant during those hours.Nor is it contendedthat the Intervenor's forbearance was the result of any agree-ment between it and the Petitioner.The contention is merelythat the Employer requested the Intervenor to forbear and thatthe Intervenor did so in the belief that a similar request wasto be made to the Petitioner.In some circumstances,perhaps,a request by an Employer to a union that it refrain fromcertain election activity might be interpreted as a prohibition,and the Employer's failure to address a similar "request"to a rival union might be found tobe improper assistance to theelection effort of that rival. In this case,however, any suchpossibility of assistance to the Petitioner is foreclosed by thefact that the Employer actually entered into a contract with theIntervenor during the pendency of this proceeding. Under thesecircumstances,the Intervenor's failure to electioneer duringthe afternoon before the election,as the Petitioner allegedlydid,would not indicate a sufficient disparity in electioneeringopportunity to impel us to set aside the election.It is there-fore unnecessary to resolve the issues of fact as to the Peti-tioner's alleged last-minute campaigning.In addition,the Employer urges that it is always prejudicialfor a union to electioneer inside a plant on electionday. Withthis latter contention we do not agree;there is no such generalBoard rule. True,electioneering is not permitted in the im-mediate vicinity of the polls while they are open.6However,neither the Intervenor nor the Employer makes any contentionthat this rule was violated by the Petitioner.3.The Employer contends that it was prejudicial for theBoard'sagent to walk through the plant to the polling placein the company of the Petitioner'sagent on election day. Wedo not agree. No inference of Board support of the Petitionerwould be likely to be drawn by employees merely because theBoard agent courteously accompanied a union representativeto inspect the polling place before the election began.'4.The Intervenor,finally, complains that the Petitionermade use of handbills which were "inflammatory," "untruth-ful," and "virtually libelous."In the handbills, the Petitioneraccused the Intervenor'srepresentative of being untruthfuland of making a back-door agreement with the Employer to theeffect that the Intervenor would help the Employer "get awaywith paying as little as possible in wages and other benefits."The Board does not ordinarily pass judgment upon campaignpropaganda of, this sort.'It invalidates elections only in those6 Detroit CreameryCo., 60 NLRB 178.7See West Texas UtilitiesCo., 100 NLRB 1012.8Blue Banner Laundry&Cleaners,100 NLRB2;Philadelphia Lager Beer Brewers' Assn ,79 NLRB 351. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDexceptional cases in which there has been coercion, grossfraud, or forgery.'We do not regard the present case as fallingwithin that exceptional class of cases.Accordingly,we find that none of the circumstances allegedwere sufficient to impair a free choice in the election, and weoverrule the objections and exceptions.As the tally showsthat a majority of the valid votes have been cast for the Peti-tioner,weshallcertifythePetitionerasthecol-lective-bargaining representative of the employees in theappropriate unit.[The Board certified International Union, United Automobile,Aircraft,and Agricultural Implement Workers of America(UAW-CIO)as the designated collective-bargaining representa-tive of the employees of Calcor Corporation in the unit foundto be appropriate.9E.g , United Aircraft Corporation, Pratt & Whitney Div , 103 NLRB 102; Timken-DetroitAxle Co., 98 NLRB 790REPORT ON OBJECTIONSPursuant to a Decision and Direction of Election of the NationalLaborRelations BoarddatedMay 5, 1953,a representation election was heldon May 27, 1953, amongall productionemployees in the manufacturing division,and all maintenance and plant clerical employees,atCalcor Corporation,Los Angeles,California,plant,hereinafter referredto as the Em-ployer,including employees who manufacture magnesium beams for aircraft,shipping andreceiving clerks at all three warehouses, storeroom clerks in both storerooms,and materialcontrol employees,to determine if those employees wished to be represented for the purposesof collective bargaining,by Sheet Metal WorkersInternational Association,Local 548, AFL,hereinafter referred to as the Intervenor,or byInternationalUnion, United Automobile,Aircraft and Agricultural Implement Workers of America(UAW-CIO),hereinafter referredto as the Petitioner,or byneither of these labor organizations The results of the election,as set forth in a tally of ballots served on all parties on that date,were as follows:Approximatenumberof eligible voters...............231Voidballots........ ...............0Votes cast for Sheet Metal Workers Int'lAss'n Local 548, AFL.......93Votes cast for international Union, United Automobile,Aircraft &Agricultural Implement Workers of America, (UAW-CIO) . .. ... .............. 110Votes cast against participating labor organizations.... ...... ..........7Valid votes counted.................210Challengedballots1Valid votes counted plus challengedballots211A majority of the valid votes has been cast for CIOOn May29, 1953, the Intervenor filed timely objections to conduct affecting the results ofthe election Copies of said objections were timely served on all parties.Pursuant to Section102.61 of theNationalLaborRelations Board Rules and Regulations,Series 6, as amended,the undersigned,after reasonable notice to all parties to presentrelevant evidence,has completed the investigation of the objections,has reviewed all state-ments made by witnesses,and carefully considered all other evidence submitted by the partiesand hereby issues his report thereonAlthough not specifically as stated in the objections,the Intervenor bases the objections ontwo points as follows:Objection No. 1: In this objection it is alleged that due to the Employer submitting an in-accurate list of eligible voters, employees not eligible to vote,voted in the election. ANDERSON AIR ACTIVITIES543Objection No. 2: In this objection it is alleged that a paid representative of the Petitionercampaigned and passed out handbills in the plant just prior to the election,while at the sametime, at the request of the Employer,the representative of the Intervenor refrained fromsuch activity.Investigation of objection No. 1 discloses that the Employer erroneously included in thelist of eligible voters the names of 23 employees who were hired after May 2, 1953,the dateof eligibility.Of the 23 employees,10 did not vote.Thirteen ineligible voters voted in theelection.At an informal preelection conference on May 14, 1953, both the Petitioner and the Inter-venor(the incumbent union)were given copies of the list of eligible voters and had, there-fore,ample opportunity to check the list of eligible voters and to challenge the vote of anyvoter whom they believed to be eligible.Itis a well-established Board policy that post-election challenges will not be considered.The undersigned is of the opinion that this case is distinguishable from Active SportswearCo., Inc.104 NLRB 1057.In that case the Board agent erroneously established as the date ofeligibility a date subsequent to the date of eligibility directed in the Direction of Election.Therefore,the parties were'led into a failure to challenge the vote of an employee who washired after the date of eligibility established in the Direction of Election but prior to the dateof eligibility established by the Board agent.Therefore,the undersigned is of the opinion thatthis objection is without merit.Investigation of objection No. 2 fails to reveal any evidence that a representative of thePetitioner campaigned or passed out handbills in the plant just prior to or during the timethat the election was being conducted.In support of this objection, the Intervenor contendsthat a representative of the Petitioner entered the plant shortly before the start of the elec-tion, campaigned,and passed out handbills to the employees.The Intervenor failed to submitthe names of any witnesses who could support the contentions.The Employer records the time of arrival and departure of all visitors to the plant. Thisrecord shows that D. L. Garriga,i. representative of the Petitioner,and Floyd Brewer, theBoard agent who conducted the election,both entered the plant at 3.05 p.m. This record fur-ther shows that D. L. Garriga left the plant at 3:15 p. m., 15 minutes prior to the start oftheelection.The Board agent says that he and Garriga entered the plant together; thatGarriga inspected the polling place; talked to the observers,then, at the request of the Boardagent, left the polling place.The Board agent is of the opinion that Garriga was in the pollingplace for at least 10 minutes.Therefore, it appearsthat whenGarriga left the polling areahe immediately left the plant.Since theEmployersrecords show that Gar riga left the plant15minutes prior to the start of the election,and was not readmitted prior to the election,he could not have been electioneering at or near the polling place during the election. In anaffidavit Garriga denies that he either campaigned or distributed handbills while in the plant.It appears that this objection is without merit.The undersigned is of the opinion that the objections do not raise material or substantialissues with respect to conduct affecting the results of the election and, therefore,recom-mends that the objections be overruled.ANDERSON AIR ACTIVITIESandINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA, C.I.O., Petitioner.Case No. 14-RC-2113. July 31, 1953SUPPLEMENTAL DECISION,ORDER,AND SECONDDIRECTION OF ELECTIONPursuant to a Decision and Direction of Election issuedherein on April 22, 1953,1an election by secret ballot wasconducted on May 14, 1953, under the direction and supervisionof the Regional Director for the Fourteenth Region, among1104 NLRB 306.106 NLRB No. 93.